DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Eugene Jay Rosenthal (Reg. No. 36,658) on March 2, 2022.
The application has been amended as follows: 

Claim 5. (Currently Amended) An electro-optical system, comprising: 
a Photonic Integrated Circuit (PIC) having a laser source located on the PIC; 
a fiberless optical coupler located on the PIC, wherein the fiberless optical coupler is configured to be coupled to a fiber array; 
an optical element; and 
a mechanical aligner, wherein the optical element is aligned with the fiber array, via the mechanical aligner, for a light from the laser source to transmit in between the fiber array and the PIC via the optical element, when the fiberless optical coupler is coupled to the fiber array 
wherein the optical element comprises: 
a first plurality of optical elements located in the fiberless optical coupler; and 
a second plurality of optical elements located in the PIC; and 


Claim 9. (Currently Amended) The system of claim 8, wherein the mechanical aligner is at least a Mechanical Optical Device (MOD), wherein the MOD allows light to pass 

Response to Applicant’s Amendment
	Applicant’s Amendment filed February 16, 2022 has been fully considered and entered.

Allowable Subject Matter
Claims 2, 3, 5-11, 13, 14, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claims 5 and 21 remain allowable over the prior art of record, which is the most relevant known prior art, for the reasons stated in the Office action mailed November 3, 2021.  Claims 2, 3, 6-11, 13 and 14 depend from claim 5, and claims 22-26 depend from claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874